DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/5/2022 has been considered and entered into the record.  Independent claims 1 and 19 now require a superhydrophobic layer in liquid operative communication with one or more water collecting components.  The previous rejections based upon Conolly et al. have not addressed the newly required limitations.  Accordingly, the previous rejection is withdrawn.  Claims 1–20 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly (US 2012/0276332 A1) in view of Gallagher (US 2017/0143059 A1).
Conolly teaches composite materials for use in garments or footwear, wherein the garment has functional properties.  Conolly abstract.  The composite material may comprise an innermost wicking layer 80, an insulation layer 30, water resistant layers 20, 40, and an external outer layer 10.  Conolly ¶ 115, Fig. 1.  The water resistant layer may be neoprene rubber.  Id. ¶ 119.  The water resistant layer 20 may also have a superhydrophobic coating applied to it.  See id. ¶ 176.  The insulation layer 30 may comprise sweat-absorbing material and further include incompressible aerogel.  Id. ¶¶ 121–122.  Thus, because water resistant layer 20 and insulation layer 30 are immediately adjacent, the superhydrophobic water resistant layer 20 is in operative liquid communication with the water-collecting component (i.e., sweat-absorbing material in insulation layer 30).  The external outer layer 10 may comprise a nylon fabric.  Id. ¶ 130.  The wicking layer 80 may comprise a textured polyester knit or woven fabric.  Id. ¶¶ 34, 128.
Conolly fails to teach an exterior fibrous fleece.
Gallagher teaches a fabric product comprising a membrane barrier and a fleece outer layer.  Gallagher abstract, ¶ 235.  The fleece fabric is formed by brushing a knit fabric to yield a soft to the touch feel.  Id. ¶¶ 179, 235, 239.  It would have been obvious to one of ordinary skill in the art to have brushed the knit outer fabric layer of Conolly to provide it a soft feel.  
Claim 4 is rejected as on either side of the insulation layer 30 are vapor-permeable liquid barrier layers 20, 40.  Conolly ¶¶ 119, 124.  The composite material of Conolly is designed for use in both hot and cold environments, such that either heat retention/insulation or moisture transport is prioritized.  See id. ¶¶ 107–109.  Furthermore, the composite material may be separated into two separate garments that can be worn separately or together.  Id. ¶ 106.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have releasably attach the wicking layer and insulation layer so that they may be worn separately based upon weather conditions.  Claims 8 and 9 are rejected as the vapor-permeable liquid barriers 20, 40 may a microporous film of stretched PTFE fabric.  See id. ¶ 253.  The micropores of the liquid impermeable film create channels to the water collecting absorbent material.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly in view of Gallagher as applied to claim 1 above, and further in view of Boisse (US 5,043,209).  Conolly and Gallagher fail to teach the use of superabsorbent polymer polyacrylic acid as the absorbent material.
Boisse teaches the use of fluid impermeable, vapor permeable liner along with highly absorptive material to absorb sweat as part of a garment.  Boisse abstract, 2:12–15.  The principle of two layer liner is that liquid sweat can evaporate away from the skin and pass through the liner and is absorbed, but cannot pass back through the liner from the absorbent material.  Id. at 1:33–40.  The absorbent material may comprise LANSEAL® (polyacrylic acid) superabsorbent fibers.  Id. at 2:1–11.  The liner includes an inner layer of microporous vapor permeable, liquid impermeable film material such as TEFLON® (PTFE).  Id. abstract.  
It would have been obvious to one of ordinary skill in the art to have used the superabsorbent fibers of Boisse in the sweat-absorbent material of Conolly in order successfully practice the invention of Conolly by selecting a particular absorbent material.  
Claims 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly and Gallagher as applied to claim 1 above, and further in view of Markesbery (US 2018/0084853 A1).  Conolly and Gallagher fail to teach the incompressible insulation layer comprises at least one layer of individually tiled aerogel components that are adhered to at least one flexible substrate.  
Markesbery is directed to an apparel garment comprising polyimide aerogel insulating panels bonded to underlying textile substrate, wherein the panels are placed in patterns based upon the thermal needs of the body.  Markesbery abstract, ¶¶ 2, 11, 17, 35, 36, Figs. 1A, 1B.
It would have been obvious to the ordinarily skilled artisan to have used the aerogel tiles bonded to an underlying textile as the insulation layer of Conolly in order to increase garment flexibility and breathability relative to previous aerogel garments.  Markesbery ¶ 9.  The insulation properties and the breathability of a garment using aerogel are inversely related in that breathability decreases, while insulation increases with increasing aerogel panel thickness.  See id. ¶¶ 5, 9, 37.  Accordingly, the thickness of the aerogel panels is a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed panel thickness, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
The shape, thickness, design, etc. of the aerogel panels used in the garment are tailored based upon desired wearer comfort.  See Markesbery ¶¶ 5, 9, 37.  Accordingly, claim 6 is rejected as the shape of the aerogel panels themselves is a result-effective variable selected based upon inherent insulation and permeability properties.  See id. ¶¶ 2–3.


Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the previous cited prior art references, including Conolly, teach or suggest a water scavenging system comprising a superhydrophobic layer in operative liquid communication with one or more water collecting components.  Applicant next argues that any modification of Conolly to arrive as the claimed water scavenging system comprising a superhydrophobic layer in operative liquid communication with one or more water collecting components would change the operating principle of Conolly.  As discussed above, water vapor passes through water resistant layer 40 and condenses on sweat-absorbing insulation layer 30 that is located between water resistant layer 40 and superhydrophobic layer 20.  Thus, the superhydrophobic layer 20 is in operative liquid communication with the water collecting absorbent insulation layer 30.  The Examiner has not relied upon Boisse, Gallagher, or Markesbery to teach the now required water scavenging system comprising a superhydrophobic layer in operative liquid communication with one or more water collecting components.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786